Title: To Benjamin Franklin from Francis Childs, 17 February 1785
From: Childs, Francis
To: Franklin, Benjamin


				
					Honored Sir,
					New York, Feb. 17. 1785—
				
				It is some time since I did myself the honor to Address you, & in the present instance I importune you with this only that my situation in Life demands it,—sensible that your time must be engrossed by your attention to matters of more importance.—
				
				I have experienced considerable loss by being as yet disappointed in not receiving the Types which so long has been expected.— If I remind you of this, think not but that it is with due deference to dignity, & veneration & Gratitude for the Countenance & Favor you have already shewn me.—
				I wish Sir, that by the next Packet you would do me the honor to send me a line or two that I might know where to fix my hopes.— As to be suspended betwixt the hopes of receiving them & the Fear of being Disappointed, you will admit is certainly not a very agreeable situation.
				My Most unfeigned Respects to you accompany this with every wish for your happiness, & believe that I am Honored Sir, Your Most Obedient Servant
				
					
						Francis Child
					
					His Excellency Benj. Franklin Esqr. Passey—
				
			 
				Addressed: His Excellency / Benjamin Franklin Esqr. / Passey / near Paris / per Packet.
			